DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 7 recites the limitation "the seconds" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 1-12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Bosch (US 20180060333 A1) in view of Kuffner (US 20170043484 A1), and further in view of Stafford (US 20160054837 A1).
Regarding to claim 1, Bosch discloses augmented reality system for overlapping an augmented reality with a real environment (Fig. 1; [0008]: an augmented reality system; [0014]: generate an immersive virtual environment; an augmented Reality (AR) system; physical constraints in the real world environment affect a user's ability to move freely in the virtual environment; Fig. 1; [0015]; [0019]: facilitate user interaction with the virtual immersive environment; [0023]: an augmented reality system), comprising 
a detection unit ([0017]: the HMD 100 includes a camera 180 ) which detects the real environment and provides it as environmental data ([0017]: a camera 180 detects and captures still and moving images of the real world environment outside of the HMD 100), at least one monitoring unit ([0018]: tracking device 165; [0022]: a sensing system 304 includes a camera) and at least one working unit being arranged in the environment ([0019]: a second user electronic device 302; [0022]: second electronic device 302; [0031]: a second user B with a second user electronic device is physically positioned in a second physical, real world environment 500), 
a communication unit ([0015]: a wifi or Bluetooth connection; [0021]: a communication module 350; [0022]: the second electronic device 302 includes a communication module 306) receiving safety data from the monitoring unit and process data from the working unit ([0014]: these physical constraints include physical obstacles; [0015]: provide for communication and 
a control unit ([0021]: a processor 390 and the control system; [0022]: a processor 309 and a controller) which processes the environmental data, the safety data and the process data ([0022]: a processor 309 process data; the controller 305 accesses to a memory 308 and controls overall operation of the second electronic device 302; Fig. 3; [0026]; [0039]: the user A occupies the first physical space 400 and the user B occupies the second physical space 500, the user A and the user B do not pose physical collision hazards to each other; avoid collision; update the physical constraints associated with the physical space), wherein a current working area of the monitoring unit and a current position of the working unit are creatable on the basis of the environmental and safety data as a current mapping of the real environment ([0024]: a first user in a first real world environment and a second user in a second real world environment are positioned and oriented with respect to the virtual features of the shared virtual environment; [0026-0027]: the physical boundaries of the room; they pose a physical obstacle and/or potential physical hazard to the user; Fig. 5A; Fig. 5B; [0035]; [0039]: the user A occupies the first physical space 400 and the user B occupies the second physical space 500, the user A and the user B do not pose physical collision hazards to each other; update the physical constraints associated with the physical space), and 

Bosch fails to explicitly disclose:
wherein a future working area of the monitoring unit and a future position of the working unit are creatable as a virtual mapping on the basis of the safety and process data at a preferably selectable future point in time, and
displays the current mapping and the virtual mapping to a user in relation to each other, wherein an image of the user is displayed in the overlapping current and virtual mapping at a current point in time of creation of the current mapping.
In same field of endeavor, Kuffner teaches:
wherein a future working area of the monitoring unit and a future position of the working unit are creatable as a virtual mapping on the basis of the safety and process data at a preferably selectable future point in time (Fig. 4A; Fig. 4B; [0095]: FIG. 4A illustrates a robotic device 400 moving from a first position 402 to a second position 404A along a first trajectory 406A, whereas FIG. 4B illustrates the robotic device moving from the first position to a different second position 404B along a longer, second trajectory 406B), and
displays the current mapping and the virtual mapping to a user in relation to each other (Fig. 4A; Fig. 4B; [0095]: FIG. 4A illustrates a robotic device 400 moving from a first position 402 to a second position 404A along a first trajectory 406A, whereas FIG. 4B illustrates the robotic device moving from the first position to a different second position 404B along a longer, second trajectory 406B), wherein an image is displayed in the overlapping current and virtual mapping at a current point in time of creation of the current mapping (Fig. 3; [0069]: the indication 
  It would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify Bosch to include wherein a future working area of the monitoring unit and a future position of the working unit are creatable as a virtual mapping on the basis of the safety and process data at a preferably selectable future point in time, and displays the current mapping and the virtual mapping to a user in relation to each other, wherein an image is displayed in the overlapping current and virtual mapping at a current point in time of creation of the current mapping as taught by Kuffner. The motivation for doing so would have been to employ collision avoidance systems and/or may take specialized actions in response to detecting a collision in order to reduce the likelihood of further collisions and damage to nearby objects or persons; to display a robotic device 400 moving from a first position 402 to a second position 404A along a first trajectory 406A as taught by Kuffner in Fig. 4A, and paragraphs [0003] and [0095].
Bosch in view of Kuffner fails to explicitly disclose wherein an image of the user is displayed.
In same field of endeavor, Stafford teaches wherein an image of the user is displayed (Fig. 5A; Fig. 5B; [0124]: the avatar 304 is shaking hands with a virtual monster 504, e.g., a virtual robot; Fig. 18; [0175-0177]).


Regarding to claim 2, Bosch in view of Kuffner and Stafford discloses augmented reality system according to claim 1, wherein the augmented reality system comprises a pair of glasses, a helmet display or an electronic communication device, in particular a smartphone or a touchpad (Bosch; Fig. 1; [0015]: HMD and a smartphone; [0017]: the HMD 100 may include a camera 180 to capture still and moving images of the real world environment outside of the HMD 100). 

Regarding to claim 3, Bosch in view of Kuffner and Stafford discloses augmented reality system according to claim 1, wherein the detection unit comprises a camera, in particular a camera detecting a room depth, and/or wide-angle camera (Stafford; [0071]: the external camera captures images of the real-world environment, i.e. a room, an office, and an indoor place; [0091]: multiple image capturing devices are used to capture a spatial position including depth information; [0211]: a depth camera 2118 is included in the head-mounted display 2102 for sensing depth information of objects in the real-world environment). 



Regarding to claim 5, Bosch in view of Kuffner and Stafford discloses augmented reality system according to claim 1, wherein the working unit comprises a robot, a driverless transport system or a processing machine (Kuffner; Fig. 1; [0026]: a robotic device 100; [0044]: each robot; [0091]: overlap with robot; Fig. 4A; Fig. 4B; [0095]; Fig. 6; [0100]). 

Regarding to claim 6, Bosch in view of Kuffner and Stafford discloses augmented reality system according to claim 1, wherein the future point in time lies in several seconds in the future after the current working area of the monitoring unit has moved into a future position of the working area of the monitoring unit, if the working area of the monitoring unit is changeable with a movement of the working unit (Kuffner; Fig. 4A; Fig. 4B; [0095]: FIG. 4A illustrates a robotic device 400 moving from a first position 402 to a second position 404A along a first trajectory 406A, whereas FIG. 4B illustrates the robotic device moving from the first position to a different second position 404B along a longer, second trajectory 406B; Fig. 6; 

Regarding to claim 7, Bosch in view of Kuffner and Stafford discloses augmented reality system according to claim 6, wherein the current position of the working unit has moved into the future position of the working unit after the seconds on the basis of the process data (Kuffner; Fig. 4A; Fig. 4B; [0095]: FIG. 4A illustrates a robotic device 400 moving from a first position 402 to a second position 404A along a first trajectory 406A, whereas FIG. 4B illustrates the robotic device moving from the first position to a different second position 404B along a longer, second trajectory 406B; Fig. 6; [0100]: in an upcoming predetermined period of time, i.e. seconds, a robotic arm 600 of a robotic device may move along a trajectory 602 that will intersect with another trajectory 604 of a moving vehicle 606 ). 

Regarding to claim 8, Bosch in view of Kuffner and Stafford discloses augmented reality system according to claim 1, wherein the future working area of the monitoring unit and the future position of the working unit are calculable by the control unit or transmitted from the monitoring unit and the control of the working unit to the control unit of the augmented reality system (Fig. 3; [0052]: one or more processors determine one or more estimated trajectories of one or more physical components of the robotic device; [0062]: the space is determined based on the one or more estimated trajectories of the one or more physical components of the robotic device; Fig. 4A; Fig. 4B; [0095]: FIG. 4A illustrates a robotic device 400 moving from a 

Regarding to claim 9, Bosch in view of Kuffner and Stafford discloses augmented reality system according to claim 1, wherein the future working area of the monitoring unit represents a visual direction of the monitoring unit (Kuffner; Fig. 4A; Fig. 4B; [0095]: FIG. 4A illustrates a robotic device 400 moving from a first position 402 to a second position 404A along a first trajectory 406A, whereas FIG. 4B illustrates the robotic device moving from the first position to a different second position 404B along a longer, second trajectory 406B; Fig. 6; [0100]). 

Regarding to claim 10, Bosch in view of Kuffner and Stafford discloses augmented reality system according to claim 1, wherein an avoidance direction or an avoidance route for the user is calculable and displayable in order to avoid a collision with the future position of the working unit (Bosch; [0039]: the user A occupies the first physical space 400 and the user B occupies the second physical space 500, the user A and the user B do not pose physical collision hazards to each other; avoid collision; update the physical constraints associated with the physical space).
Bosch in view of Kuffner and Stafford further discloses wherein an avoidance direction or an avoidance route for the user is calculable and displayable in order to avoid a collision with the future position of the working unit (Kuffner; [0098]: a light 506A that illuminates an area on 

Regarding to claim 11, Bosch in view of Kuffner and Stafford discloses augmented reality system according to claim 10, wherein the avoidance direction indicates a position or the avoidance route leads to a position, which lies outside the working area of the monitoring unit and/or the future position of the working unit (Kuffner; Fig. 6; [0100]: in an upcoming predetermined period of time, e.g., one second, a robotic arm 600 of a robotic device may move along a trajectory 602 that will intersect with another trajectory 604 of a moving vehicle 606). 

Regarding to claim 12, Bosch in view of Kuffner and Stafford discloses augmented reality system according to claim 1, wherein the safety data of the monitoring unit comprises geometric data of the working area and the process data of the working unit comprises transaction data of the working unit (Kuffner; Fig. 3; [0052]: one or more processors determine one or more estimated trajectories of one or more physical components of the robotic device; [0062]: the space is determined based on the one or more estimated trajectories of the one or more physical components of the robotic device; Fig. 4A; Fig. 4B; [0095]: FIG. 4A illustrates a robotic device 400 moving from a first position 402 to a second position 404A along a first trajectory 406A, whereas FIG. 4B illustrates the robotic device moving from the first position to 

Regarding to claim 14, Bosch in view of Kuffner and Stafford discloses augmented reality system according to claim 1, wherein a transition of the working unit from the current position to the future position on the basis of the process data is displayable as a visual sequence of the process data on the display unit (Kuffner; Fig. 4A; Fig. 4B; [0095]: FIG. 4A illustrates a robotic device 400 moving from a first position 402 to a second position 404A along a first trajectory 406A, whereas FIG. 4B illustrates the robotic device moving from the first position to a different second position 404B along a longer, second trajectory 406B; Fig. 6; [0100]: in an upcoming predetermined period of time, i.e. one second, a robotic arm 600 of a robotic device may move along a trajectory 602 that will intersect with another trajectory 604 of a moving vehicle 606).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Bosch (US 20180060333 A1) in view of Kuffner (US 20170043484 A1), in view of Stafford (US 20160054837 A1), and further in view of Kaino (US 20120194554 A1).
Regarding to claim 13, Bosch in view of Kuffner and Stafford discloses augmented reality device according to claim 1, wherein the working area of the monitoring unit is subdivided into a protective area and a monitoring area (Kuffner; Fig. 4A; Fig. 4B; [0095]: FIG. 4A illustrates a robotic device 400 moving from a first position 402 to a second position 404A along a first trajectory 406A, whereas FIG. 4B illustrates the robotic device moving from the first position to a different second position 404B along a longer, second trajectory 406B; [0098]: a light 506A that illuminates an area on the floor below where at least one physical component of the robotic device may occupy within the predetermined period of time; Fig. 6; [0100]).

Bosch in view of Kuffner and Stafford fails to explicitly disclose wherein a detection of an impermissible object within the protective area triggers a safety reaction of the monitoring unit and the monitoring area represents an entire visible area of the monitoring unit.
In same field of endeavor, Kaino teaches wherein a detection of an impermissible object within the protective area triggers a safety reaction of the monitoring unit and the monitoring area represents an entire visible area of the monitoring unit (Fig. 5; [0041]: the obstacle is estimated based on the distance measured by the range sensor and the posture of the information processing device 100; Fig. 11; [0092]: an object A2 indicating a message to alert the user are displayed; Fig. 12; [0093-0094]: the block 10 which is likely to be an obstacle to the user Ua is appearing in the image Im21)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bosch in view of Kuffner and Stafford to include wherein a detection of an impermissible object within the protective area triggers a safety reaction of the monitoring unit and the monitoring area represents an entire visible area of the monitoring unit as taught by Kaino. The motivation for doing so would have been to display an object A2 indicating a message to alert the user as taught by Kaino in Fig, 11, Fig. 12, and paragraphs [0092-0094].

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devona Faulk can be reached on 5712727515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HAI TAO SUN/Primary Examiner, Art Unit 2616